—In a proceeding pursuant to CPLR 5227 to compel the payment of a debt owed by a judgment debtor, the petitioner appeals from a judgment of the Supreme Court, Orange County (Murphy, J.), dated February 22, 1999, which dismissed the petition insofar as asserted against the respondent United States Fire Insurance Company.
Ordered that the judgment is affirmed, with costs.
The petitioner obtained a judgment against the respondent Vance Levin, upon his default in appearing, based upon causes of action alleging sexual abuse, sexual harassment, and unlawful imprisonment. In this proceeding, the petitioner contends that the respondent United States Fire Insurance Company (hereinafter US Fire), which issued a general liability policy to Levin’s employer, is obligated to pay the judgment. However, since the acts allegedly committed by Levin were intentional, they do not constitute an occurrence within the meaning of the US Fire policy. Accordingly, there was no obligation for US Fire to defend or indemnify Levin in the underlying action and the Supreme Court properly dismissed the petition against the insurer (see, Green Chimneys School for Little Folk v National Union Fire Ins. Co., 244 AD2d 387; Board of Educ. v Continental Ins. Co., 198 AD2d 816, 817; see also, Fitzpatrick v American Honda Motor Co., 78 NY2d 61; Ruder & Finn v Seaboard Sur. Co., 52 NY2d 663; Spoor-Lasher Co. v Aetna Cas. & Sur. Co., 39 NY2d 875). S. Miller, J. P., Santucci, Krausman and Florio, JJ., concur.